DETAILED ACTION
Applicants’ filing of June 17, 2022, in response to the action mailed February 17, 2022, is acknowledged.  It is acknowledged that no claims have been cancelled, claims 1 and 45 have been amended, and claim 55 has been added.  Claims 1-6, 11-12, 16-17, 19-20, 22-24, 32-50, and 53-55 are pending.  
The elected invention is directed to the engineered protein of SEQ ID NO:  70 comprising a single leucine rich repeats (LRRs) and a trafficking domain wherein,
residues 170-192 are the LRR domain (LTSVTIPNSVTTIGDGSFARCSG) and 
the trafficking domain comprising a Type IX secretion system (T9SS) substrate is residues 307-375 (IYPNPVSEILNIALQEGLQLEKVNFYNTLGQLIKTTNHSEINVSSFAKGNYFVEIITNQ GKATKTIIIQ), 
and the engineer protein of SEQ ID NO:  70 in a hybrid viral capsid delivery system

Claims 2, 4, 6, 11-12, 16-17, 20, 22, 32-44, 46-50, and 53-54 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b). Claims 45 and 55 are herein withdrawn from further Claims 1, 3, 5, 19, and 23-24, as encompassing the elected invention, are hereby examined.
Effective Filing Date
The effective filing date granted for the instant claims is July 23, 2019, the filing date of US 62/877,358, which disclosed the recited subject matter.   
AIA -First Inventor to File Status
Based on the effective filing date of July 23, 2019 the present application is being examined under the AIA , first to file provisions.
Claims-Objections
	The claim set is objected to for not annotating claims 2, 4, 6, 11-12, 16-17, 20, 22, 32-44, 46-50, and 53-54 as ‘withdrawn’.  This is improper. 	 
Claim Rejections - 35 USC § 112-Second Paragraph or (b)
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3, 5, 19, and 23-24 are rejected under 35 U.S.C. 112, second paragraph or (b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention for the following reasons.
For claim 1, the phrase “secretion system” renders the claim indefinite.  It is unclear whether said phrase means (i) secretion system or (ii) secretion system substrate.  The skilled artisan would not know the metes and bounds of the recited invention.  The specification states the following.  
Secretion systems 
[0077] In some embodiments, the trafficking domain comprise one or more substrates of a secretion system. Without limitation, secretion systems are central to translocation of proteins to or across cell membranes, transport into and out of cells, and to cell-cell interactions.

Based thereon, for purposes of examination, it is assumed that said phrase means (ii) secretion system substrate.  It is noted that this renders the phrase redundant.
	Rejection of claim 3 because the following phrases renders the claim indefinite is maintained.
‘non-charged polar amino acids’, 
‘charged … amino acid’, 
‘non-polar amino acids’, and 
‘polar amino acid’
‘hydrophobic……amino acid’. 

In response, applicants argue that they provide the amino acid classification table (at p.36) as an example where "[c]onservative substitutions may be made, for example according to the table below which describes a generally accepted Venn diagram grouping of amino acids." (see p.36, lines 18-19). The table classifies amino acids according to the Venn diagram provided in Livingstone, C. et al. (1993) at p.36, line 15.  This is not persuasive for the following reason.  As presented in the prior action the diagram on page 36 is as follows. 

    PNG
    media_image1.png
    272
    545
    media_image1.png
    Greyscale

As explained in the prior action, said table fails to clearly distinguish between ‘hydrophobic amino acids’, ‘polar… amino acids’, ‘charged … amino acid’ and ‘non-polar amino acids’.  For example, is histidine meant to be defined as hydrophobic or charged?  Histidine is listed under both.  Another example is that proline is not listed under ‘hydrophobic’, ‘polar’, or any other category.  There is also no list of amino acids for the designations ‘non-polar’ or ‘non-charged polar’.  This table, in combination with the specification stating (p36, line 18-19) that ‘Conservative substitutions may be made, for example (emphasis herein) according to the table’ results in the skilled artisan not knowing the metes and bounds of the recited invention.  In addition, based thereon, the phrase ‘[X1-Proline/glycine-X2-threonine/serine­X3-phenylalanine-X4]z’ is rendered indefinite.  Applicants’ acknowledgement that the specification is only exemplary is noted
In addition, although very common in the art, the term “conservative substitution” is vague and indefinite.  For example, is a Gln/Glu substitution or an Asp/Asn substitution conservative?  Are Ser/Tyr and Phe/Tyr conservative substitutions?  Another situation that is indefinite is the classification of Gly and Ala; are these small polar residues, similar to Ser, Thr, Gln and Asn, or hydrophobic?  Is His basic or hydrophobic?  Are linear hydrophobic amino acids similar to aromatic hydrophobic amino acids?  Is Cys a small polar amino acid or its own category?  Is Tyr a polar amino acid or an aromatic amino acid?  Lack of consensus on the answers to these questions causes the term “conservative substitution” to be indefinite.  Applicants discussion in the instant application further ‘muddies the water’ as to their meaning of the phrase.
Rejection of claim 23, because the phrase “comprises one or more LRR sequences of any one of SEQ ID NOs: 49-87” renders the claim indefinite, is withdrawn for the following reason.  Applicants have stated in their remarks that ‘…the claim limitation "one or more LRR sequences" would correspond to the LRR sequences within the SEQ IDs.’  Based thereon it is assumed that said phrase means (i) the LRR sequence is one of SEQ ID NO:  49-87 and does not encompass fragments thereof.
Rejection of claim 34, because the phrase “at least two proteins of the array are linked by a cleavable linker” renders the claim indefinite, is maintained.  In response, applicants argue that ‘The Applicant notes MPEP 2111 "the meaning given to a claim term must be consistent with the ordinary and customary meaning of the term." Linking proteins by a cleavable linker is a well-known technique and "would be reasonable from the perspective of one of ordinary skill in the art".  This is not persuasive.  Applicants have misunderstood the basis of this rejection.  It is acknowledged that linking proteins by a cleavable linker is known in the art.  However, what two proteins are linked in not clear from the claim. As explained in the prior action, it is unclear whether said phrase means (i) at least two full-length proteins of the array are linked to each other by a cleavable linker (ii) at least two proteins of the array each have domains that are linked by a cleavable linker.  The skilled artisan would not know the metes and bounds of the recited invention.  For purposes of examination, it is assumed that said phrase means (ii) at least two proteins of the array each have domains that are linked by a cleavable linker.
	Claims dependent from the claims rejected above are also indefinite for the reasons stated above.  Any subsequent rejection, based on clarification of the above phrases and terms, will not be considered a new ground for rejection.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Non-Statutory Subject Matter
Rejection of claims 1, 3, 5, 19, and 23-24 under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter, as explained in the prior action, is maintained.  In support of their request that said rejection be withdrawn, applicants provide the following arguments.  These arguments are not found to be persuasive for the reasons following each argument.  
(A) Applicants review the rejection.
(A) Reply:	Said review is acknowledged.
(B) Applicants respectfully disagree with the Examiner's interpretation; however, solely in the interest of advancing prosecution, claim 1 as presented recites:
"An engineered protein or polypeptide, comprising one or more leucine=rich repeats (LRRs) and a trafficking domain, wherein the trafficking domain comprises a secretion signal peptide and either secretion system or a member of a specific binding pair."

which is not equivalent to the protein of Duchaud et al. (2015) (Acc. No. CAL42282) at least in part because claim 1 as presented specifies a variety of engineered or non-naturally occurring proteins comprising LRR sequences and trafficking domains, comprising SEQ ID NOs: 49-87 that do not occur in nature. 
(B) Reply:	It is acknowledged that claim 1 has been so amended.
While applicants assert that this amendment differentiates from Duchaud et al. (2015) they point to no specific structural differences.  
Claim 1 says nothing about SEQ ID NO:  49-87 and the specification teaches that the LRR domains are not limited to said peptides [0600].  Moreover, the protein of Duchaud comprises the LRR domain of SEQ ID NO:  70 herein: LTSVTIPNSVTTIGDGSFARCSG and LRR domains are a member of a specific binding pairs [0060].
(C) Further, Applicants submit that the compositions recited in the above claims are engineered and provide support in the specification at, inter alia, paras. [0010, 0065, 0074, 0089]. 
(C) Reply:	While the applications disclose engineered proteins, the claims are not limited to said proteins.  In this regard, it is noted that the claims recite no specific structural limitations for the full-length protein, e.g., SEQ ID NO:  or percent identity thereto.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Rejection of claims 1, 3, 5, 19, and 23-24 under 35 U.S.C. 102(a1) as being anticipated by Duchaud et al, 2015, as explained in the prior action, is maintained.  In response, Applicant respectfully submits that the rejection does not apply to the claims as presently presented. Applicants’ assertion is acknowledged; however, since no specific argument is presented, no specific reply can be provided.  Nonetheless, see above under 35 U.S.C. 101.
Claim Rejections - 35 USC § 112-First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Enablement
Rejection of claims 1, 3, 5, 19, and 23-24 under 35 U.S.C. 112, first paragraph/enablement, for the reasons set forth in the prior action, is maintained.  In response, Applicant respectfully submits that the rejection does not apply to the claims as presently presented. Applicants’ assertion is acknowledged; however, since no specific argument is presented, no specific reply can be provided.
Allowable Subject Matter
No claims are allowable.
Applicants’ amendment necessitated any new grounds of rejection presented in this Office action.  Any new references were cited solely to support rejection(s) based on amendment or rebut applicants’ arguments.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Regarding filing an After Final amendment, Applicants are directed to MPEP 714.13, which states: 
II. ENTRY NOT A MATTER OF RIGHT 
It should be kept in mind that applicant cannot, as a matter of right, amend any finally rejected claims, add new claims after a final rejection (see 37 CFR 1.116) or reinstate previously canceled claims. Except where an amendment merely cancels claims, adopts examiner suggestions, removes issues for appeal, or in some other way requires ONLY A CURSORY REVIEW by the examiner (e.g., typographical errors), compliance with the requirement of a showing under 37 CFR 1.116(b)(3) is expected in all amendments after final rejection. An affidavit or other evidence filed after a final rejection, but before or on the same date of filing an appeal, may be entered upon a showing of good and sufficient reasons why the affidavit or other evidence is necessary and was not earlier presented in compliance with 37 CFR 1.116(e). See 37 CFR 41.33 and MPEP § 1206 for information on affidavit or other evidence filed after appeal. (Examiner's emphasis) If more than a cursory review is required, Applicants are referred to CFR §1.114.

In addition, applicant cannot, as a matter of right, further argue the basis of final rejections (Intra-Cellular Therapies Inc v. Andrei Iancu #18-1849 U.S. Court of Appeals for the Federal Circuit, 2019).

Applicants are reminded of the PTO’s new policies and procedures regarding the After-Final Consideration Pilot Program 2 for responding to Final Office actions, changes in effect since May 18, 2013.  These policies and procedures are described at http://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20.  Of particular importance are the mandatory request form, form PTO/SB/434, and the policy that at least one independent claim must be amended in a way that does not broaden that claim.

Regarding filing an Appeal, Applicants are referred to the Official Gazette Notice published July 12, 2005 describing the Pre-Appeal Brief Review Program.
Final Comments
As applicants are likely aware, the Office grants only a limited amount of time for each case.  It is requested that applicants make their arguments very concise and amend claims to allowable subject matter at the earliest possible time.   If applicants deem it necessary to reiterate the rejections, their prior arguments, and/or rebuttals by the Office, it is requested that any new arguments be clearly indicated.  In addition, in order for applicants’ arguments and remarks to be understood, it is required that, when referring to the specification, the page numbers and lines of the specification as filed be pointed to, not paragraphs of the published application or subsequent filings of the specification.  This is necessary as, the published application and subsequent filings are different from the specification as filed.
In order to expedite prosecution, the email address and direct phone number of applicants’ representative is appreciated. 
To insure that each document is properly filed in the electronic file wrapper, it is requested that each of amendments to the specification, amendments to the claims, applicants’ remarks, requests for extension of time, and any other distinct papers be submitted on separate pages and identified with the proper document code (see http://usptoptc/sites/istrk/ifwdc/default.aspx).   
It is also requested that applicants identify support, within the original application, for any amendments to the claims and specification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERIDAN SWOPE whose telephone number is 571-272-0943.  The examiner appreciates the opportunity to clarify any communication and can normally be reached on 9am-5pm ET.  If attempts to reach the examiner by telephone are unsuccessful after 2 business days, the examiner’s supervisor, Robert Mondesi, can be reached on 408-918-7584.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If applicants wish to expedite prosecution by receiving e-mail communications from the Examiner, applicants must file written authorization.  The following is a sample authorization statement which may be used by applicant. 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system (see http://pair-direct.uspto.gov) or contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/SHERIDAN SWOPE/Primary Examiner, Art Unit 1652